Citation Nr: 1138711	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected right epididymitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to March 1984 and from August 1984 to October 1988.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (the RO).

In November 2005, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  In August 2007, the Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings are of record.  Following his Board hearing, the Veteran timely moved for correction of the hearing transcript under 38 C.F.R. § 20.716 to address several minor non-substantive errors.  See letter from the Veteran, received January 16, 2008.  The hearing transcript has been annotated with the corrections noted by the Veteran.

When this case previously was before the Board in November 2008, the Board remanded for additional development the issues of entitlement to service connection for interstitial cystitis and entitlement to an increased rating for service-connected right epididymitis.  In an August 2010 rating decision, the Appeals Management Center (AMC) granted service connection for interstitial cystitis.  Thus, this issue is no longer on appeal.  The issue of entitlement to an increased rating for service-connected right epididymitis has been returned to the Board for further appellate action.

It is noted that the Veteran has filed a motion for advancement of this appeal on the Board's docket based on severe financial hardship.  Evidence showing such hardship was not provided in support of that motion; however, as the remaining issue on appeal has been determined in this decision, the advancement motion is considered to be moot.


FINDING OF FACT

The Veteran's service-connected right epididymitis disability is manifested by complaints of bladder and groin pain, swelling and tenderness; associated renal dysfunction or recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management is not shown.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected right epididymitis disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321,  4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7523 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law during the pendency of this increased rating claim.  VA has issued final regulations to implement these statutory changes.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a Veteran with a claim.

a.  Duty to Notify

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), cert. granted sub nom. Peake v. Sanders, 128 S. Ct. 2935 (2008), rev'd, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (outlining VCAA notice requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the October 2002, March 2006, December 2008, and July 2010 letters fully provided all required notice.  The December 2008 letter informed the Veteran about the type of evidence needed to support his claim, namely, proof that his service-connected right epididymitis disability had increased in severity.  This correspondence clearly explained VA's duty to obtain certain evidence for the Veteran, including medical records, employment records and other material records held by any Federal agency.  It was noted that VA would seek to obtain non-government records, such as medical or employment records, provided the Veteran supplied enough information to enable their attainment.  It made clear that, although VA could assist the Veteran in obtaining these records, he carried the ultimate burden of ensuring that VA received all such records.  This letter additionally apprised the Veteran that VA would schedule a medical examination and obtain a medical opinion for him in order to make a decision on the claim.

The December 2008 correspondence also solicited information from the Veteran regarding the impact of his disability on his employment and daily life.  This additional notice was sent to the Veteran based upon the Board's November 2008 remand instructions.  The December 2008 correspondence additionally apprised the Veteran about how VA calculates disability ratings, and the March 2006 letter fully informed him about the manner in which VA assigns effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  The Board thus finds that the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case supplemental statements of the case (SSOCs) issued in April 2006 and August 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not alleged any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

b.  Duty to Assist

As to VA's duty to assist, the Board observes that VA has associated with the claims folder the Veteran's service treatment records (STRs), as well as records and reports of the Veteran's private and VA care, dated since the 1980s.  In addition, in March 2003, December 2004, and July 2009, VA afforded him formal examinations to assess the nature, extent and severity of his right epididymitis disability.  Further, in a November 2009 administrative medicine compensation and pension report a VA examiner issued a detailed opinion regarding the extent and severity of his right epididymitis disability.  The November 2009 examiner prepared two addendums to his report, dated May 2010 and July 2010.  The Board also notes that in August 2007 the Veteran testified at a Board hearing.  During the August 2007 Travel Board hearing, the undersigned Veterans Law Judge fully explained the issue and discussed any potential outstanding evidence.  See Bryant v. Shinseki, 2010 WL 2633151 (Vet. App. July 1, 2010).  In any event, there is no possible prejudice to the Veteran because the issue on appeal has been fully developed by means of conducting medical examinations and obtaining all outstanding medical records.  Further, both the Veteran and his representative have submitted evidence and/or written argument in support of the claim.  In light of the foregoing, the Board finds that there is no possibility that additional assistance would further aid him in substantiating his claim.  Hence, no additional assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In its November 2008 decision, the Board remanded the case for additional development, to include obtaining the Veteran's treatment records from the La Jolla VA Medical Center from October 1988 to March 1995, and issuance of a VCAA notice letter which complies with the notification requirements of the VCAA, and the scheduling of a VA examination to determine the extent and severity of his right epididymitis disability.

The Board finds that the AMC/RO substantially complied with the Remand directives, and therefore the Board may proceed with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure compliance" with the terms of its remand orders).

II.  Law and Regulations

a.  Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability ratings, and it directs the Secretary to "adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries."  The schedule of ratings must provide for ten grades of disability, and no more, ranging from 10 percent to 100 percent in 10 percent intervals, upon which the payments of compensation shall be based.  38 U.S.C.A. § 1155.  In addition, "the Secretary shall from time to time readjust this schedule of ratings in accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), which requires the use of a "Schedule for Rating Disabilities . . . for evaluating the degree of disabilities in claims for disability compensation . . . and in eligibility determinations."  The provisions contained in the rating schedule approximate the average impairment in earning capacity in civil occupations resulting from a disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be based, as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations").  Separate diagnostic codes pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

b.  Increased Disability Ratings

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "[i]f VA's adjudication of any increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on that claim is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Id.  In addition, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."   38 C.F.R. § 4.7.

c.  Standard of Proof

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for Veterans' benefits.  A Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III.  Analysis

a.  Factual Background

The Veteran essentially maintains that an increased rating in excess of 10 percent is warranted for his right epididymitis disability because he suffers from chronic pain.

In March 2003 the Veteran was afforded a QTC examination.  At the outset, the examiner noted that the Veteran was a good historian who served eight and a half years in the military service as an engine man and diesel mechanic.  The Veteran reported that in 1988 he experienced a right inguinal bulge when he was lifting heavy engines.  He underwent surgery and denied any recurrence or residuals pertaining to the right inguinal bulge.  He reported problems with right epididymitis since 1981 or 1982 and recalled a VA physician documenting that he had complete atrophy of the testicle.  The examiner observed that even though atrophy of the testicle was noted the Veteran did have two children.  The Veteran complained of recurrent infections of the epididymis on the right as well as right testicular swelling.  He noted that during the day he urinates approximately 15 times and goes each time less than one hour.  In the evening he urinates approximately three times every two hours.  He denied any difficulty starting his urine.  He noted urinary incontinence but did not use any absorbent or pad material.  He reported pain in the bladder and groin area and denied a history of urinary catheterization, dilation, or drainage procedure.  He had no history of hospitalization in the past 12 months and denied a history of dialysis.  Genital examination revealed evidence of mild tenderness in the right epididymis but there was no evidence of swelling or inflammation.  There was also no evidence of erythema and the testicles were each 5 to 6 centimeters in diameter.  No evidence of atrophy was found on the examination.  The pertinent diagnosis was recurrent right epididymitis with no evidence of testicular atrophy.  

The Veteran was again afforded a QTC examination in December 2004.  His primary complaint was epididymitis and interstitial cystitis.  He complained of urgency and frequency but had good force of stream and emptying.  He also complained of nocturia times three, infections, gross hematuria, and perineal pain.  The examiner noted a history of a vasectomy.  Upon genital examination the penis was noted as normal with normal meatus, and his testes were bilaterally descended and within normal limits.  His scrotum was noted to be normal and on prostate examination the examiner indicated that he could only feel the prostate apex which was secondary to body habitus.  The Veteran did indicate discomfort during the examination.  The diagnostic impressions were chronic epididymitis and non-bacterial prostatitis with likely interstitial cystitis.  The examiner noted that the interstitial cystitis was based on the Veteran's subjective complaints of voiding symptoms of urgency, frequency, nocturia, perineal pain, testicular pain, and objective notations in the records of potassium sensitivity test and cystoscopy that were consistent with interstitial cystitis.  

An added addendum to the December 2004 QTC examination noted that the Veteran urinated 12 to 14 times during the day with intervals of 30-45 minutes and nine times at night with an hourly interval.  He reported to have incontinence and used two absorbent pads in 24 hours.  Additionally, he reported erectile dysfunction for at least five years.  He reported that he used a pump but it did not give him any relief.  He was then prescribed Viagra which elicited a fair response.  He was partially capable of achieving an erection but had difficulty maintaining it.  He occasionally was capable of vaginal penetration and ejaculation.  He denied implants.  He worked as a Civil Engineer in construction sites and reported to have at least one week time loss from work due to his urinary condition.  The examiner noted that there were overlapping symptoms between the Veteran's interstitial cystitis and epididymitis.  

During a July 2009 VA Urology examination the Veteran complained of pain with full bladder, urinary frequency and urgency.  He denied a weak stream or strain and denied a sensation of incomplete emptying.  He elected to wear an external catheter for fear of urgency incontinence.  He continued to report erectile dysfunction with pain after ejaculation and failed Viagra and Levitra but a vacuum device and medicated urethral suppository for erection (MUSE) were of some benefit.  In the evening he did not wear a catheter and experienced nocturia four to five times.  He  reported right testicular and suprapubic pain.  He found that his symptoms improved with his current medical regimen.  Examination revealed bilateral descended testicles with prominent left epididymis and questionable varicocele.  Bilateral cords were tender to palpation.  Bilateral vasa were palpable.  The diagnostic assessment was 46 year old male with history of a right inguinal hernia with an eight year history of chronic testicular and suprapubic pain.  The examiner explained that the symptoms of testicular pain, urinary frequency, and urgency and pain with ejaculation are consistent with chronic pelvic pain sydrome (CPPS).  The suprapubic pain and history of positive KCL test was consistent with interstitial cystitis but not completely diagnostic.  Without undergoing extensive work up, including expressed prostatic secretions and cystoscopy with hydro distension, the examiner could not conclude whether the Veteran suffered from interstitial cystitis.  Given the chronic nature of his pain symptoms, the examiner felt CPPS was a likely diagnosis, with interstitial cystitis being encompassed in this spectrum of symptoms.  

A November 2009 administrative medicine compensation and pension report, completed by R. Hamm, M.D. initially noted that the Veteran's claims folder was not available for review but the report was prepared as a follow up to an examination report completed in July 2009 by I. Garraway, M.D.  The examiner noted in his review that there was no evidence of chronic or recurrent epididymitis and thus it was impossible to discuss the severity of the disease.  The examiner felt that the Veteran's symptoms were consistent with CPPS and/or interstitial cystitis.  The examiner also noted that the Veteran's complaints of erectile dysfunction may be related to either CPPS and/or interstitial cystitis.  The examiner listed numerous articles he had reviewed prior to eliciting his opinion.  

Due to the fact that Dr. Hamm had not reviewed the Veteran's claims folder the RO requested that the Veteran's claims folder be sent to Dr. Hamm to provide an addendum report.  On May 2010 Dr. Hamm noted review of the Veteran's six volume claims folder.  The examiner reiterated that there was no evidence of current or recent epididymitis and diagnosed the Veteran with interstitial cystitis/CPPS. 

In July 2010 Dr. Hamm was again asked to provide an addendum opinion as there seemed to be some confusion as to whether he did indeed review the Veteran's claims folders.  The claims folders were again transferred back to Dr. Hamm and Dr. Hamm indicated that he did review the Veteran's claims folders.  The examiner indicated that his medical opinion remained the same.

b.  Analysis

Because the Veteran seeks an increased rating for his service connected right epididymitis disability, the Board must analyze the evidence from the earliest possible date upon which such an increase could be awarded, namely, one year prior to the RO's receipt of his May 29, 2002, increased rating claim.  See 38 C.F.R. § 3.400(o)(2); accord Hart, 21 Vet. App. at 509-10.  After a full review of the record, and as further explained below, the Board finds that the evidence weighs against an increased rating above 10 percent for the Veteran's service-connected right epididymitis disability.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's right epididymitis is currently rated as 10 percent disabling under the diagnostic criteria for chronic epididymo-orchitis.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2010).  Diagnostic Code 7525 directs that the disorder be rated as a urinary tract infection.  

Urinary tract infections that are productive of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrant a 0 percent rating.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management warrant a 10 percent rating.  Recurrent, symptomatic infections requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management warrant a 30 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2010).

The Board acknowledges that the diagnostic criteria for urinary tract infections provide that, where there is poor renal function, the disability is to be rated under renal dysfunction.  In this case, however, there is no evidence of renal dysfunction or failure, as well be discussed below.  Therefore, the Veteran's right epididymitis does not warrant an increased rating under the diagnostic criteria for renal dysfunction.

Additionally, the Board observes that the Veteran's service-connected disability may be rated under Diagnostic Code 7523, which pertains to complete atrophy of the testis.  Under Diagnostic Code 7523, a 0 percent rating is warranted for complete atrophy of only one testicle.  A 20 percent rating is warranted for complete atrophy of both testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2010).

The record also reflects that the Veteran has claimed that he suffers from erectile dysfunction.  Therefore, the Board will also consider whether he is entitled to a higher rating under Diagnostic Code 7522, which contemplates deformity of the penis, with loss of erectile power.  Diagnostic Code 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2010).  

As the Veteran is separately rated at 40 percent for interstitial cystitis, to include chronic pelvic pain syndrome, a higher rating under Diagnostic Code 7512 which directs that the disorder be rated as voiding dysfunction is not available as it would constitute pyramiding.  

After a careful review of the evidence of record, the Board finds that a rating higher than 10 percent for the Veteran's right epididymitis disability has not been warranted at any time during the relevant appeal period.  The medical evidence shows that the Veteran complained of infection however the infections have not required drainage, frequent hospitalization, and/or continuous intensive management.  Further, at the March 2003 QTC examination the Veteran specifically denied a history of hospitalization within the previous 12 months.  During the December 2004 QTC examination he denied diminution of stream and at the July 2009 examination he denied any sensation of incomplete emptying.  Moreover, the March 2003, December 2004, and July 2009 examinations did not yield any clinical evidence of any genitourinary abnormalities associated with epididymitis.  As a matter of fact, the most recent VA opinion, elicited in November 2009, and followed by two addendum reports in April 2010 and July 2010, specifically indicated that there was no current evidence of chronic or recurrent epididymitis.

The Board has also considered whether the Veteran may receive a higher rating under Diagnostic Code 7523, which warrants a 20 percent rating for complete atrophy of both testicles or Diagnostic Code 7522, which warrants a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  The March 2003 QTC examination specifically indicated that there was no evidence of testicular atrophy.  The December 2004 QTC examination and July 2009 VA Urology examination noted that the penis was normal with normal meatus and his testes were bilaterally descended and within normal limits.  Though the Veteran has reported on numerous occasions that he suffers from erectile dysfunction, the examinations have repeatedly been negative for any clinical findings of testicular or penile deformity.  Accordingly, the Board finds that a higher rating of 20 percent for complete atrophy of the testicles or deformity of the penis with loss of erectile power is not warranted.

In light of the foregoing, the Board finds that the schedular requirements for an increased rating in excess of 10 percent are not met.  There is no evidence that the symptoms associated with the Veteran's epididymitis disability have worsened, improved, or changed in any other respect during the rating period under consideration and therefore an increased rating in excess of 10 percent is not warranted for any part of the rating period.

Extraschedular Rating

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the Veteran raised them, including 38 C.F.R. § 3.321(b)(1), which governs extraschedular ratings.  See also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the available schedular criteria are inadequate, i.e., whether there are symptoms or impairment shown that are not contemplated by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and schedular criteria are found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

There has been no showing by the Veteran that his service-connected right epididymitis disability has necessitated frequent hospitalizations beyond that contemplated by the rating schedule or has caused a marked interference with employment.  The Veteran has asserted, specifically in a written statement submitted to the Board in December 2008, that this condition causes him to make numerous trips to the restroom during working hours.  The use of an external catheter has certainly reduced his number of visits to the bathroom but he still finds himself using the restroom quite often to make sure his catheter is properly in place and to empty the bag.  The Veteran has not presented evidence from his current employer that would reflect that his objective work performance has suffered as a result of his service connected right epididymitis disability.  The medical evidence also shows that his right epididymitis disability has not necessitated frequent hospitalization.   

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate, and no referral for an extraschedular rating is required.  

In light of the foregoing, the Board finds that the requirements for an extraschedular rating for the Veteran's right epididymitis disability are not met.


ORDER


Entitlement to an increased rating for service-connected right epididymitis, currently evaluated as 10 percent disabling is denied.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


